|N THE UNITED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

ZAK|A |. AHMED,

Plaintiff :
v. : 3:15-CV-1868
(JUDGE MAR|ANl)
FRANK A. BUCC|, dlb/a
STROUDSBURG EYE SPEC|AL|STS,
Defendant.
ORDER

 

AND NOW, THlS M% DAY OF OCTOBER, 2018, upon review of Magistrate Judge
Saporito’s Report & Recommendation (“R&R”) (Doc. 40) for clear error and manifest injustice, |T
lS HEREBY ORDERED THAT:

1. The R&R (Doc. 40) is ADOPTED for the reasons stated therein.
2. The action is D|SM|SSED W|THOUT PREJUD|CE for lack of subject matter jurisdiction
3. The Clerk of Court is directed to CLOSE this action.1 . '

 

Ro{>en D.ivai=iem’
United States District Judge

 

1 On June 8, 2016, Magistrate Judge Saporito issued a show cause order noting that “[n]o federal cause of
action is apparent from the face of the compiaint” and “because the plaintiff and the defendant are both citizens of
Pennsylvania, this Court clearly lack diversity jurisdiction over the matter” and therefore directing Plaintiff to show
cause why the action should not be dismissed for lack of subject matterjurisdiction. (Doc. 27). On August 11,
2016, Plaintiff filed an “Appea|” of Magistrate Judge Saporito’s show cause order to the Third Circuit. (Doc. 34).
The Circuit dismissed the appeal for lack of jurisdiction but noted that the “District Court may wish to consider the
notice of appeal as an appeal to the District Judge or a response to the Magistrate Judge's show cause order.”
(Doc. 38).

Upon review of the record, Magistrate Judge Saporito’s show cause order properly put Plaintiff on notice of a
possible jurisdictional defect and provided her the opportunity to respond to the Court’s reservations about its
jurisdiction Neither Plaintist Complaint nor her “Appeal", nor any subsequent filings by Plaintiff, provide any basis
for this Court to find that we have subject matter jurisdiction over Plaintiffs action. Since the time that the show
cause order was issued, Plaintiff has had over two years to set forth sufhcient factual allegations or evidence to
establish that this Court has subject matter jurisdiction over the action, but has failed to do so. As a result, the Court
both afhrms the Magistrate Judge's show cause order and adopts the pending R&R.

 

 

 

 

